Citation Nr: 0429024	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for severe degenerative 
disc disease at L5-S1 and severe degenerative facet disease 
at the lower two vertebrae, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted an increased rating for 
the veteran's service-connected low back syndrome from 
noncompensably (zero percent) to 10 percent disabling.  The 
veteran filed a timely appeal to the disability rating 
assigned, claiming entitlement to a rating in excess of 10 
percent.

The Board notes that in May 2004, following a VA examination, 
the RO issued a rating decision which increased the 
disability evaluation for the veteran's service-connected low 
back syndrome from 10 percent to 40 percent disabling.  The 
Board notes that in a claim for an increased rating, "the 
claimant will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 40 percent rating for his low back disorder.  
Further, there is no written withdrawal of this issue under 
38 C.F.R. § 20.204 (2003).  Therefore, the issue of an 
increased rating for low back syndrome remains in appellate 
status.

The Board observes that in this same May 2004 rating 
decision, the RO also recharacterized the veteran's service-
connected back disability from the more general low back 
syndrome to the more specific severe degenerative disc 
disease at L5-S1 and severe degenerative facet disease at the 
lower two vertebrae, in light of more recent medical evidence 
which characterized the veteran's disability as such.

When this matter was previously before the Board in November 
2003 it was remanded to the RO for further development, to 
include attempting to obtain additional private medical 
records and affording the veteran a new VA examination, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's severe degenerative disc disease at L5-S1 
and severe degenerative facet disease at the lower two 
vertebrae is manifested by persistent symptoms compatible 
with sciatic neuropathy, including pain and numbness in the 
lower extremities and absent reflexes, including ankle jerk.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for severe 
degenerative disc disease at L5-S1 and severe degenerative 
facet disease at the lower two vertebrae have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Codes 5293 (as in effect both prior to and on and after 
September 23, 2002) and 5243 (as in effect on and after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for an increased disability rating in 
this case after that date, in August 2001.  Thus, the 
provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in February 2002, in the statement of the case 
(SOC) issued in December 2002, in the supplemental statements 
of the case (SSOCs) issued in February 2003 and May 2004, in 
the Board remand dated in November 2003, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in December 2001 and in February 2004, the 
RO provided the veteran with detailed information about the 
new rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 
U.S.C.A. § 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The RO 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159 (b) the RO satisfied the notice requirements to: (1) 
Inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence the VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, VA outpatient 
treatment notes and examination reports, including medical 
opinions regarding the severity of the veteran's disorder, 
and several personal statements made by the veteran in 
support of his claim.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's low back syndrome includes private medical records 
from several sources dated from the 1940s to 2003.  These 
notes indicate numerous complaints of chronic low back pain 
and stiffness, with complaints of radiating pain and numbness 
into both lower extremities.  Examinations revealed 
tenderness over the lumbosacral spine, with limited flexion 
and limited straight leg raising.  Treatment generally 
consisted of the use of over-the-counter medications and 
exercises.

A magnetic resonance imaging (MRI) report from CDI, a private 
company, dated in November 2002 showed canal narrowing with 
neural foraminal encroachment in the lumbar vertebrae, with 
facet arthropathy.  No nerve root impingement was observed at 
any level.

In November 2003, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the Board 
instructed the RO to contact the veteran and request that he 
provide the names and addresses of any and all health care 
providers who had provided treatment for his back disorder, 
to particularly include Paul Bergstrand, M.D.  In response, 
in February 2004 the RO sent the veteran a letter requesting 
that the veteran complete and return enclosed VA Forms 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for each such health care 
provider.  To date, no such forms have been returned.

In addition, the Board also instructed the RO to schedule the 
veteran for a new VA examination to ascertain the severity 
and manifestations of his back disability.  The examiner was 
requested to provide an opinion as to whether it was at least 
as likely as not that the veteran's lumbar disc pathology, 
shown in numerous private treatment records, was related to 
his service-connected low back syndrome.

As a result, in April 2004 the veteran underwent a new VA 
spine examination. At that time, the examiner note that he 
had reviewed the veteran's claims file in conjunction with 
his examination.  The examiner noted that magnetic resonance 
imaging (MRI) had recently shown canal narrowing in the 
lumbar spine vertebrae with neural foraminal encroachment and 
facet arthropathy.  The veteran complained of recurrent 
episodes of low back pain, with occasional radiation down the 
legs, particularly on the left.  The pain was made worse by 
lifting or flexing the back.  He complained of persistent 
discomfort, despite the use of Tylenol and anti-inflammatory 
medications.  He stated that he had constant pain rated 1 out 
of 10, with 10 being the worst, but that lifting objects 
weighing more than 10 pounds worsened the pain.  He reported 
the use of medication and massage therapy, but no use of 
canes or orthotics.  At the time of examination, the veteran 
reported that he had worked as a farmer, but had been retired 
for about 5 years.  He reported difficulty walking long 
distances, and stated that he had difficulty performing basic 
activities when his back flared up.  He reported walking with 
a limp favoring the left side at times.  

On physical examination, straight leg raise was positive, and 
reflexes on the lower extremities were absent.  The veteran 
had lumbar flexion forward to 50 degrees.  After repetitive 
motion 10 times flexion was limited to only 40 degrees.  
Extension backward was to 15 degrees. Lateral flexion was to 
20 degrees to each side.  The veteran walked with a limp, and 
could not walk on his heel or toes.  The examiner opined that 
the veteran's disc pathology was most likely related to his 
low back syndrome.  The final diagnosis was of severe 
degenerative disc disease at L5-S1, with severe degenerative 
facet disease at the two lumbar vertebrae.

The veteran's low back disorder has been rated as 40 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, pursuant to which the severity of 
intervertebral disc syndrome is evaluated.  The regulations 
governing the evaluation of back disabilities were amended on 
two occasions during the course of the veteran's appeal.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect from September 26, 2003)).  

The old version of Diagnostic Code 5293 provides that mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, is assigned a 20 percent disability 
rating.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief is assigned a 40 percent 
disability rating.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, with little intermittent 
relief, warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly or 
nearly so.  See 67 Fed. Reg. 54,345 - 54,349 and Note (1) 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 and Note (1) (2003)).  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months is assigned a 10 percent 
rating.  A 20 percent rating is assigned when there are 
incapacitation episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating may be assigned with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Diagnostic Code 5293.  

Note 2 following this code provides that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  

With regard to the orthopedic manifestations of the veteran's 
back disability, the relevant diagnostic codes include 5292 
and 5295.  Diagnostic Code 5292 pertains to "limitation of 
motion of the lumbar spine."  Slight limitation of motion of 
the lumbar spine is assigned a 10 percent disability rating.  
Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent disability rating; and severe limitation of 
motion warrants a 40 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (as in effect September 26, 
2003).  This is the maximum rating available under this 
Diagnostic Code.  

Diagnostic Code 5295 pertains to "lumbosacral strain."  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position is assigned a 20 percent disability rating.  
To warrant a 40 percent rating, the lumbosacral strain must 
be severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  This is also the maximum rating available under this 
Diagnostic Code.  

As noted above, the rating schedule was further amended, 
effective September 26, 2003, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a).  Although the latest 
amendment purported to make only editorial, not substantive 
changes to the criteria for evaluating intervertebral disc 
syndrome that became effective in 2002, the notes defining 
incapacitating episode and chronic orthopedic and neurologic 
manifestations were deleted.  However, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, were still to be 
separately rated under an appropriate diagnostic code.  Id. 
at 51,456, Note (1).  In June 2004, a correction was 
published to reinsert material that was inadvertently omitted 
from the initial publication of the 2003 revision.  69 Fed. 
Reg. 32449 (June 10, 2004).  These reinserted notes define an 
incapacitating episode and instruct that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, each segment is to be evaluated on the basis of 
incapacitating episodes or under the general rating formula 
for diseases and injuries of the spine, whichever method 
results in a higher evaluation for that segment.  Id. 

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings are provided based on the following:  

Unfavorable ankylosis of the entire spine ............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine ... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................					40 
percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine .................	
				30 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis ......	
		20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............			10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Consequently, the revised criteria effective September 2002 
and in September 2003 provide that, in addition to evaluating 
disc disease based on incapacitating episodes, disc disease 
may also be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, with evaluations for all other service-
connected disabilities, and assigning whichever method 
results in the higher evaluation.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. §§ 5110(g) (West 2002).  

With regard to the neurological manifestations of the 
veteran's back disability, the relevant diagnostic codes 
would be Diagnostic Code 8520 and 38 C.F.R. § 4.115a.  
Diagnostic Code 8520 prescribes ratings for incomplete and 
complete paralysis of the sciatic nerve.  Mild, incomplete 
paralysis of the sciatic nerve is assigned a 10 percent 
disability rating.  Moderate, incomplete paralysis of the 
sciatic nerve is assigned a 20 percent disability rating; and 
moderately severe, incomplete paralysis of the sciatic nerve 
warrants a 40 percent disability rating.  Where there is 
severe incomplete paralysis with marked muscular atrophy, 
assignment of a 60 percent evaluation is appropriate.  An 80 
percent evaluation is contemplated where there is complete 
paralysis in which the foot dangles and drops, no active 
movement possible of muscles below the knee, and flexion of 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003).

With respect to the old version of Diagnostic Code 5293, the 
Board notes that the veteran has complained of, and 
repeatedly been treated for, persistent symptoms compatible 
with sciatic neuropathy, including pain and numbness 
radiating into the lower extremities.  In addition, at the 
time of examination in April 2004, the veteran was found to 
have no reflexes present in either lower extremity, which 
would presumably include the absence of ankle jerk.  The 
Board finds that this level of symptomatology most closely 
corresponds to the 60 percent rating contemplated by the old 
DC 5293, and that an increased rating from the presently-
assigned 40 percent rating is warranted.  A 60 percent rating 
is the maximum rating allowed under the former version of DC 
5293.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
applicable codes extant at that time.  However, when 
considering the only two codes which allowed for ratings in 
excess of 60 percent, the Board finds that there is no 
evidence showing that the veteran suffers from either 
residuals of fractured vertebra, as contemplated under DC 
5285, or complete bony fixation (ankylosis) of the spine, as 
contemplated under DC 5286. 

Further, as to the revisions to Diagnostic Code 5293 
effective September 23, 2002, the Board observes that the 
maximum rating allowed under those provisions which measure 
the severity of intervertebral disc syndrome by the duration 
of symptoms is 60 percent.  As such, applying these criteria 
does not result in a rating in excess of the 60 percent 
already assigned under the prior version of DC 5293.

Using the alternative method of separately rating and then 
combining the disability's manifestations with respect to the 
criteria in effect prior to September 26, 2003, the Board 
finds that primary ratable orthopedic manifestation of the 
veteran's low back disorder is a limitation of spine motion.  
The limitation of motion of the lumbar spine is rated under 
DC 5292, which states that when such limitation is slight, a 
10 percent rating is warranted.  When it is moderate, a 20 
percent rating is warranted.  Finally, when it is severe, a 
40 percent rating is warranted.  The Board finds that the 
veteran's spine motion, as measured most recently at the time 
of the April 2004 VA examination, is moderately limited, 
warranted a 20 percent rating under DC 5292.  The Board 
acknowledges that the veteran has complained of flare-ups 
with activity, and that the examiner measured an additional 
10 degree limitation of forward flexion of the lumbar spine 
as a result of pain following repetitive movement of the 
spine.  In this regard, the Board observes the Court has held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Board finds that the 20 percent rating assigned 
under DC 5292 for "moderate" limitation of spine motion 
adequately compensates the veteran for these factors, since 
the veteran's spine flexion, even following such repetitive 
motion, was limited only to 40 degrees, which is still no 
more than moderately limited motion.  Thus, the Board finds 
that consideration of these factors does not result in a 
higher disability rating.

In addition, the Board has evaluated the veteran's 
neurological symptomatology.  The neurologic manifestations 
of the disability at issue have been shown to have been 
manifested primarily by complaints of recurrent radiating 
pain down the veteran's legs and numbness in those 
extremities.  Objective neurologic abnormalities include 
positive straight leg raising as well as absent lower 
extremities reflexes.  While such findings may arguably 
equate to a neurological disability considered to be 
moderately severe in degree warranting a 40 percent rating, a 
60 percent rating under Diagnostic Code 8520, as noted above, 
requires not only severe incomplete paralysis, but also 
marked muscle atrophy.  Such findings simply are not shown.  
Thus, even if the veteran were to receive a rating for 
moderately severe incomplete paralysis, this 40 percent 
rating, combined with the 20 percent rating for the 
orthopedic manifestation of limited spine motion, would not 
result in a rating in excess of the 60 percent rating 
currently assigned.  38 C.F.R. § 4.25 (2003).  Hence, neither 
the old nor the new version of Diagnostic Code 5293 is more 
advantageous to the veteran under the facts presented here, 
and separate ratings for the orthopedic and neurological 
manifestations of his back disability do not result in a 
higher overall rating.

As to the new September 26, 2003 general rating formula for 
diseases and injuries of the spine, a review of the evidence 
detailed above reveals no indication that the veteran's 
disorder is manifested by ankylosis of the spine, much less 
unfavorable ankylosis of the entire thoracolumbar spine, as 
is required for the assignment of a 100 percent rating under 
this code.  Thus, a rating in excess of the 60 percent 
already in effect under the new general rating formula is not 
warranted.

As the criteria for rating intervertebral disc syndrome based 
upon incapacitating episodes under DC 5243 are the same as 
they were previously under DC 5293, and again provide for a 
maximum 60 percent rating, a rating in excess of 60 percent 
cannot be assigned.

For criteria in effect from September 26, 2003, and using the 
alternative method of separately rating and then combining 
the disability's manifestations, the Board finds that the 
veteran's orthopedic manifestations again warrant no more 
than a 20 percent rating under the new spine regulations.  
Under the general rating formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees.  In 
this case, the veteran's lumbar flexion was measured at 50 
degrees, reduced to 40 degrees due to pain after repetitive 
motion.  Both of these figures correspond to the degree of 
severity contemplated by a 20 percent rating.  A higher 
rating of 40 percent is not warranted, as the evidence does 
not show forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The Board notes further that the 
general rating formula specifically contemplates that the 
ratings under that formula are to be made "with or without 
symptoms such as pain (whether or not it radiates)..."  The 
Board finds that, as shown by the analysis above, a rating 
under the codes pertaining to impairment of the sciatic nerve 
would warrant, at most, a 40 percent rating.  As the 20 
percent rating under the general rating formula, when 
combined with the 40 percent rating contemplated under the 
neurologic codes would not equal more than the 60 percent 
rating assigned by this decision, an increased rating under 
the alternative method of separately rating and then 
combining the disability's manifestations is not warranted.

In reaching the foregoing decision, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 


ORDER

An increased rating to 60 percent for the veteran's severe 
degenerative disc disease at L5-S1 and severe degenerative 
facet disease at the lower two vertebrae is granted, subject 
to the controlling regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



